EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mark C. Reichel on 09 March 2021.

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 1/21/21 has been entered in full. Claim 14 is canceled. Claims 4, 5, 7, 8, and 15-20 are amended. Claims 2-13 and 15-20 are pending. 

Examiner’s Amendment
Following entry of the 1/21/21 amendment, amend the claims further as follows:

In claim 19, line 5, replace "first natural" with "first anti-phosphorylcholine natural"

In claim 19, line 7, replace "first natural" with "first anti-phosphorylcholine natural"

In claim 19, line 9, replace "first natural" with "first anti-phosphorylcholine natural"

In claim 19, line 10, replace "first natural" with "first anti-phosphorylcholine natural"


Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (10/21/20).
All rejections of cancelled claim 14 are moot.
withdrawn in view of the terminal disclaimer naming the referenced patent or application filed by Applicants on 1/21/21 and approved by the USPTO.
The rejection of claims 5-8 and 15-17 under 35 U.S.C. § 112(b) at pg 5 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in view of the amendments to the claims.
The rejection of claims 1, 10 and 16 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon or abstract ideas) without significantly more is withdrawn in view of in view of the amendments to the claims.
The rejections of claims 2, 4, 7-10, 11, 12 and 16-18 under 35 U.S.C. § 112(a) at pg 7-11 for failing to comply with the written description requirement is withdrawn in view of the amendments to the claims that limit the administered substance to phosphorylcholine.

Rejoinder of Non-Elected Species
	The claims are directed to a method allowable with respect to the elected species. As such, the election of species requirement is hereby withdrawn, and the previously non-elected species are hereby rejoined and fully examined. As such, claims 3 and 13 are hereby rejoined.

Rejoinder of Non-Elected Invention
As set forth at page 2 of the restriction requirement mailed on 2/22/19, claims 11-18 link inventions I and II, and the restriction requirement between the linked inventions is subject to the nonallowance of the linking claims. Claims 11-18 are now allowable, and therefore, the restriction requirement between inventions I and II, as set forth in the Office action mailed on 2/22/19, is hereby withdrawn and claims 19 and 20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
All rejections of claims 2, 4-12 and 15-18 set forth previously have been withdrawn as indicated above. Furthermore, rejoined claims 3, 13, 19 and 20 have been fully examined for patentability and are likewise allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 2-13 and 15-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646